Citation Nr: 0717873	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971, with service in Vietnam from September 1970 
to September 1971.  A total of 351 days of lost time occurred 
during the veteran's period of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claim of 
entitlement to service connection for hepatitis C.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran initially argued that his hepatitis C was caused 
by inservice immunization with jet injectors.  A VA 
examination with medical opinion was requested in connection 
with this specific contention.  An examination was conducted 
in October 2003 and an opinion rendered.  The veteran 
subsequently raised a contention to the effect the he has 
suffer a punji stick injury during his Vietnam service and 
that this injury caused his hepatitis C.  

It appears that the claims file was not available to the 
October 2003 VA examiner.  The RO duly noted this and it 
appears that the report was sent back to the examiner, but it 
is not clear whether the examiner ever actually amended the 
opinion in any manner to reflect review of the claims file.  
Moreover, because the veteran had not yet raised the argument 
regarding injury by a punji stick, the October 2003 VA 
opinion did not address this contention.  

The October 2003 VA opinion is also couched in speculative 
terms.  Specifically, the examiner commented that "given the 
veteran's negative verbalized history of alcohol use and/or 
I.V. drug use, it is certainly at least as likely as not the 
he could have acquired this condition from the immunization 
procedure commonly in use at that time..."  

For the foregoing reasons, the Board believes that the 
October 2003 VA opinion is not adequate to allow for informed 
appellate review.  Further development is necessary to fully 
assist the veteran with his claim. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate VA examination for the 
purpose of ascertaining the cause of the 
veteran's hepatitis C.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  

After examining the veteran, eliciting a 
history from the veteran pertinent to all 
medically recognized modes of 
transmission of hepatitis C, and 
reviewing the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
hepatitis C was causally related to the 
claimed punji stick injury (for the sake 
of argument, assume this injury to be 
true) or to the claimed airgun injector 
immunizations in service (also assume to 
be true for the sake of argument).  The 
examiner's opinion should include a 
complete discussion of all modes of 
transmission and a detailed rationale for 
any opinion offered.  If the examiner 
cannot offer an opinion without resort to 
speculation, he or she should so 
indicate. 

2.  After completion of the above and any 
additional development which the RO may 
deem proper, the RO should review the 
expanded record and determine if service 
connection for hepatitis C is warranted.  
If the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S.PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



